Citation Nr: 0411814	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which, among other things, declined 
to find that new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
post-traumatic stress disorder in a June 2000 decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

2.  Evidence submitted since the time of the Board's June 
2000 decision denying entitlement to service connection for 
post-traumatic stress disorder does not bear directly or 
substantially upon the issue at hand, is duplicative and/or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for post-traumatic stress disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  The decision of the Board in June 2000 denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is final and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In June 2000, the Board found that the veteran had submitted 
new and material evidence to reopen the previously denied 
claim of entitlement to service connection for post-traumatic 
stress disorder, reopened that claim, and reviewed it on the 
merits.  The claim was ultimately denied because there was 
found to be no evidence of a verifiable stressor during the 
veteran's period of active service.  Thus, the diagnosis of 
post-traumatic stress disorder of record could not be 
accepted as based upon stressful events in service.  The 
veteran was advised of this decision and of his appellate 
rights, but did not appeal the Board's decision.  As such, 
the Board's June 2000 decision became final.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim of entitlement to 
service connection for post-traumatic stress disorder.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in June 2000.  

At the time of the Board's June 2000 decision, the record 
contained hearing testimony by the veteran that he had served 
in Korea from 1967 to 1968 with an artillery unit in the 
demilitarized zone (DMZ) and had feared for his life even 
though he was not involved in direct combat.  Statements from 
the veteran reflect that he saw dead bodies, but he did not 
recall the names of any of the dead.  The veteran also 
submitted a statement from a fellow soldier who reported 
knowing the veteran during service in Korea, being exposed to 
stressful events, and being service-connected himself for 
post-traumatic stress disorder.

The RO sought information from the Department of Army to 
determine if the veteran had been placed in a combat zone 
during his service in Korea.  In August 1995, the U.S. Army 
and Joint Services Environmental Support Group reported that 
the veteran's unit did not report any combat action during 
the veteran's tour of duty with it in 1967 and/or 1968.

The medical evidence of record at the time of the Board's 
June 2000 decision showed that the veteran was treated at a 
VA medical center for anxiety, panic attacks, and post-
traumatic stress disorder.  Additionally, a VA examiner 
stated in a July 1993 report of examination that the veteran 
minimally satisfied the criteria for a diagnosis of post-
traumatic stress disorder.

Since the Board's June 2000 decision, the veteran has again 
presented testimony that he feared for his life while 
performing duties in the DMZ and that he heard fire-fights in 
the distance and was required to fire rounds and flares; he 
stated that he could not remember if he had been personally 
attacked during his service.  The veteran stated that he was 
treated with medication for post-traumatic stress disorder 
through a VA medical facility, but no longer participated in 
group therapy.

The veteran submitted another statement from his fellow 
serviceman who previously submitted a statement regarding 
service with the veteran in Korea.  The gentleman reiterated 
his original statement that they believed they could have 
been killed at any time during their service in and near the 
DMZ.  The statement also reflects that the serviceman 
believed one of he and the veteran's stressors was the 
constant humming that could be heard from the lights at their 
camp being on twenty-four hours a day.

The RO obtained updated treatment records from the VA Medical 
Center showing continued treatment for post-traumatic stress 
disorder and a panic disorder.  These records show that the 
veteran is prescribed medication and that he has described 
fearing for his life during service.

Following a complete review of the evidence of record, the 
Board finds that the newly submitted evidence is, in fact, 
new because it has not previously been before a VA 
adjudicator.  It is not, however, material because it 
essentially duplicates the evidence already of record.  
Specifically, the veteran's testimony and the statement of 
his fellow serviceman continues the proposition that the 
veteran's fear experienced while serving in Korea is the 
reason why he experiences anxiety and panic today and the 
belief that the events that caused him to fear for his life, 
e.g.:  serving in an artillery unit on high alert, should be 
considered sufficient upon which to grant VA compensation 
benefits for post-traumatic stress disorder.  The medical 
evidence shows continued treatment for post-traumatic stress 
disorder.

The element missing from the criteria required to show 
entitlement to service connection for post-traumatic stress 
disorder is an actual, verifiable event that occurred during 
service upon which a diagnosis of post-traumatic stress 
disorder may be accepted for compensation purposes.  The 
Board recognizes that there is a diagnosis of post-traumatic 
stress disorder of record and that for treatment purposes a 
psychiatrist accepts as true a patient's rendition of events.  
For compensation purposes, however, VA is bound by the law 
which requires that the stressor upon which a diagnosis of 
post-traumatic stress disorder is based be verifiable or, at 
a minimum, that it be independently verified that the veteran 
was placed in a combat-like situation during his active 
service.  See Cohen v. Brown, 10 Vet. App. 128, 142-45 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The record reflects that because the veteran had not 
submitted evidence of a verifiable stressor and the 
Department of the Army's records showed that the veteran's 
unit did not see combat during the veteran's tour in Korea, 
the Board found in June 2000 that the diagnosis of post-
traumatic stress disorder was based upon an unverified 
history and was inadequate.  Consequently, because the 
veteran still has not submitted evidence of a verifiable 
stressor and/or evidence that his unit saw combat during his 
tour in Korea, the Board must now find that the newly 
submitted evidence is not material and, as such, is 
insufficient to reopen the previously denied claim.  
Accordingly, the claim of entitlement to service connection 
for post-traumatic stress disorder is not reopened and 
remains denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the Federal Circuit's 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the Court's recent decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The Court in Pelegrini also emphasized VA's 
need to advise a claimant that he should submit any and all 
evidence pertaining to his claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in June 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  Additionally, the Board finds that there 
is no indication that a review of the claim on appeal at this 
time will result in any prejudice to the veteran because the 
veteran has clearly been advised of the elements necessary to 
substantiate his claim and it does not appear that being 
advised that he should submit anything whatsoever pertaining 
to his claim would change his position.  In fact, the veteran 
specifically notified VA in June 2001 that he did not have 
any additional evidence to submit.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from June 2001 in which to 
respond before VA could proceed under the judicial precedent.  
Because this time limit expired in June 2002, the Board finds 
that the appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.  The Board also 
notes that the Veterans Benefits Act of 2003 amended Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, there is no problem with the 
notice given to the veteran in this case. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a 
physical examination, and requesting verification of service 
activities from the Department of the Army.  It appears that 
all known and available medical records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  The veteran testified before an RO 
Decision Review Officer in May 2003 and has participated in 
the development of his claim on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for post-traumatic 
stress disorder remains denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



